EXHIBIT 10.39(a)

AMENDMENT TO THE MANAGEMENT AGREEMENT

This AMENDMENT dated January 1, 2020 to the MANAGEMENT AGREEMENT made as of
February 1, 2019 (the “Management Agreement”), by and among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), CERES TACTICAL
SYSTEMATIC L.P., a New York limited partnership (the “Partnership”) and ADG
CAPITAL MANAGEMENT LLP, a limited liability partnership registered in England
and Wales (the “Advisor”, and together with CMF and the Partnership, the
“Parties”).

W I T N E S S E T H:

WHEREAS, the Parties wish to amend the Management Agreement to reflect general
updates to the IMA since execution; and

WHEREAS, pursuant to Section 12 of the Management Agreement, the Management
Agreement may be amended by written consent of the parties.

NOW, THEREFORE, the parties agree as follows:

1.        The second sentence of Section 1(c) is hereby deleted in its entirety
and replaced with the following:

“The Partnership and Advisor agree that the Advisor shall trade the assets
allocated to it, either directly or indirectly through the Master Fund, at a
trading level confirmed to the Advisor by CMF, which shall be traded as a target
annualized volatility of 30% unless otherwise agreed to in writing by CMF and
the Advisor.”

2.        The first sentence of the second paragraph of Section1(c) is deleted
in its entirety.

3.        This Amendment shall take effect as of the date first written above.

4.        This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.

5.        This Amendment shall be governed and construed in accordance with the
laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the date first written above.

 

CERES TACTICAL SYSTEMATIC L.P.   By:   Ceres Managed Futures LLC      
      (General Partner)     By  

/s/ Patrick T. Egan

      Patrick T. Egan       President & Director     CERES MANAGED FUTURES LLC  
             By  

/s/ Patrick T. Egan

      Patrick T. Egan       President & Director    

ADG CAPITAL MANAGEMENT LLP

  By  

/s/ Hasan Abdat

    Name: Hasan Abdat     Title: Partner    

 

– 2 –